COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                   No. 08-20-00076-CV
                                                  §
  IN RE                                                              Appeal from the
                                                  §
  GUARDIANSHIP OF JOSEPH POAG,                                     Probate Court No. 1
                                                  §
  An Incapacitated Person.                                       of El Paso County, Texas
                                                  §
                                                       (TC# 2020-CGD00010 & 2020-GD00011)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the attempted appeal

should be dismissed for want of jurisdiction, in accordance with the opinion of this Court. We

therefore dismiss the appeal.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF APRIL, 2020.

                                              YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.